PRESENT: All the Justices

JAMES CHRISTOPHER EDMONDS
                                           OPINION BY
v. Record No. 141159             CHIEF JUSTICE DONALD W. LEMONS
                                          June 4, 2015
ELIZABETH CASHMAN EDMONDS, ET AL.


           FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                  William T. Newman, Jr., Judge

     In this appeal, we consider whether the trial court erred

when it ordered a photocopy of a will to be probated.    We must

determine whether the trial court applied the correct legal

standard in reaching its decision, and whether the evidence was

sufficient to support the trial court's determination.

                   I.   Facts and Proceedings

     James A. Edmonds, Jr. ("Edmonds") died on April 30, 2013.

Edmonds was survived by his wife, Elizabeth Cashman Edmonds

("Elizabeth"), his daughter from that marriage, Kelly Elizabeth

Edmonds ("Kelly"), and a son from a previous marriage, James

Christopher Edmonds ("Christopher").

     It is undisputed that on November 8, 2002, Edmonds

executed a will ("2002 Will") which left all of his personal

property to his wife, Elizabeth, and the remainder of his

property to a revocable living trust ("Trust").   The 2002 Will

stated that in the event Elizabeth pre-deceased Edmonds all of

Edmonds' personal property would go to his daughter Kelly.    The

2002 Will intentionally omitted Christopher as a beneficiary.
The documents creating the Trust were also executed on November

8, 2002.   Elizabeth and Kelly are the beneficiaries of the

Trust.   The Trust documents state that Christopher was

intentionally omitted as a beneficiary.

     At the same time Edmonds executed his 2002 Will and Trust

documents, Elizabeth also executed her will and trust

documents.    Her estate planning documents were a mirror image

of Edmonds' documents, leaving all of her estate to Edmonds,

and if Edmonds predeceased her, leaving everything to Kelly.

     After Edmonds died, his original 2002 Will could not be

located.   However, photocopies of the 2002 Will and Trust

documents were found in a green binder in Edmonds' filing

cabinet in his office.   Thereafter, Elizabeth filed a

"Complaint to Establish Copies of the Will and Trust Where

Originals Cannot Be Located," in the Circuit Court of Arlington

County ("trial court") and named Kelly and Christopher as

defendants.   The complaint acknowledged that Kelly and

Christopher would both be heirs at law if Edmonds was deemed to

have died intestate, but asked the trial court to establish and

direct probate of the photocopy of the 2002 Will and the Trust.

     Christopher filed an answer, counterclaim, and cross-

claim.   He sought to establish that Edmonds died intestate, and

that Christopher was an heir at law.   Christopher asserted that

because the 2002 Will was in Edmonds' possession when he died,


                                 2
and Elizabeth had been unable to locate it, the presumption

that Edmonds had destroyed it with the intent to revoke it

applied.

     Kelly filed answers to the complaint and the cross-claim.

She admitted that she would be an heir at law if Edmonds died

intestate, but she asked the trial court to find that the 2002

Will was valid and to probate the photocopy.   She asserted

there was no evidence that Edmonds destroyed the 2002 Will with

the intent to revoke it.

     A two-day trial was held on March 25-26, 2014.   Elizabeth

presented numerous witnesses who described conversations they

had with Edmonds regarding his testamentary intentions.

Patrick J. Vaughn, an attorney who prepared wills and trust

documents for Edmonds and Elizabeth in 1973, and again in 1989,

testified that in the 1973 will, Edmonds left his estate to

Elizabeth, and expressly excluded any child of his born from a

previous marriage.   In the 1989 will, Edmonds again left

everything to Elizabeth.   In the event Elizabeth predeceased

him, he left everything to his daughter, Kelly.

     Marc E. Bettius ("Bettius") testified that he had been

friends with Edmonds and Elizabeth for more than 30 years.

Bettius stated that in the fall of 2012, he had gone by

Edmonds' auto business to have his car serviced, and he and

Edmonds had a conversation.   During that conversation, Bettius


                                3
asked Edmonds what plans he had made for the future of his

business, and Edmonds indicated that everything was taken care

of in his estate and it would all go to Elizabeth.    Edmonds

also stated that he made the appropriate decisions to maximize

estate tax benefits.    Bettius knew Edmonds had a son from a

previous marriage and asked Edmonds if he'd ever thought about

having a relationship with his son.   Edmonds responded in the

negative and said that, "the boy had never been a part of his

life and never would be a part of his life."

     Paul C. Kincheloe ("Kincheloe"), an attorney who had been

friends with Edmonds since the 1970s, testified that he was not

professionally engaged to do any estate planning for Edmonds,

but they did discuss the subject on several occasions.   At one

point, Edmonds asked Kincheloe to serve as substitute trustee,

and Kincheloe agreed.   Edmonds told Kincheloe he was leaving

everything to his wife and daughter, and nothing to his son.

     John A. Bell, Jr. ("Bell") testified that he had been

friends with Edmonds and Elizabeth since the 1980s.   The last

time he was with Edmonds was during the first week of March

2013, when Edmonds invited him to Florida for a four-day golf

tournament.   Bell testified that he brought up the subject of

estate planning because he was deciding what do with his own

estate.   During that conversation, Edmonds said, "As soon as I

go, everything goes to Liz.   And as soon as she goes,


                                 4
everything goes to Kelly."   When asked if Edmonds ever said

anything negative about Christopher, Bell responded that

Edmonds had never mentioned his son.    Bell testified that about

three or four years before this March 2013 conversation, he and

Edmonds had another discussion about their estates.    During

that discussion, Edmonds said he was trying to set up his

estate so that Kelly would receive her inheritance in

increments.   Bell testified that Edmonds was concerned that

Kelly would spend the money all at once.    Edmonds was also

concerned that he had paid for Kelly to have a great education,

and he was not sure she was using it wisely.

     Raymond Knight, one of Edmonds' employees in his auto

business, testified that approximately six years before Edmonds

died, they had a conversation about the future of the business

if anything happened to Edmonds.     Edmonds told him that "Liz

would carry on the business."

     Donald Manning ("Manning") was the attorney who prepared

the 2002 Will.   Manning testified that when he met with Edmonds

and Elizabeth to prepare their wills in 2002, Edmonds made it

clear that he did not want Christopher to be a beneficiary.

Manning testified that after Edmonds and Elizabeth executed

their wills and trust documents, he made photocopies of the

originals.    Several weeks later, Edmonds picked up both the

originals and the photocopies.   Manning testified that the


                                 5
photocopies were placed in a green binder before Edmonds picked

them up.   Manning also testified that Edmonds never completed

several of the items related to the estate plan, such as

funding a family trust or retitling stock, but Manning agreed

that those items did not affect the 2002 Will.

     Meta Jane Mortensen ("Mortensen"), who prepared Edmonds'

taxes each year, testified that she had a discussion with

Edmonds wherein she told him she was concerned about the tax

implications of his estate plan and wanted to see the documents

governing it.   Edmonds finally brought her his estate documents

in 2011.   The documents Edmonds showed her in 2011 were the

2002 Will and Trust.

     Dina Knight, the bookkeeper for Edmonds' auto business,

testified that although Edmonds did not discuss his estate plan

in specific terms with her, he told her that one day the

business would belong to his wife and daughter.   Knight also

testified that Edmonds kept all of his important papers in the

filing cabinet in his office.   After Edmonds died, Knight

looked through the cabinet for important papers Elizabeth would

need, and that is where she found life insurance papers, lease

agreements, and the green binder with the copies of the 2002

Will and Trust documents.   Knight did not know the documents in

the green binder were photocopies when she found them.   Upon

learning that those documents were not originals, Knight


                                6
assisted Elizabeth in looking through all the cabinets and

drawers in the auto business, but they never found the original

2002 Will.

        Elizabeth testified that she and Edmonds were married in

1972.    She explained that Edmonds had three serious surgeries

during their marriage, one in 1992, another in 1998, and the

last one in 2003.    Prior to each of these surgeries, he always

told her that all the important papers she would need,

including his will, were in the top drawer of his filing

cabinet in his office.    Elizabeth testified that when they

prepared their wills in 2002, Edmonds was clear that he wanted

to exclude Christopher as a beneficiary.    Elizabeth also

testified that in late March or early April of 2013, while they

were still in Florida, Edmonds stated that when they got back

to Virginia they should make an appointment with their estate

attorney to starting putting into place several of the estate

planning items, including funding the family trust and

retitling some of their stock.

        Christopher testified that he had never met or spoken to

Edmonds, although he did make two attempts to contact him.

        After hearing the evidence and considering the argument of

counsel, the trial court stated that "in my mind it's a very

close . . . case."    The trial court held that the execution and

content of the 2002 Will was not contested.    The trial court


                                  7
also held that the evidence proved that the documents were

traceable to Edmond's possession but were not found at his

death.    The trial court stated that it had to determine whether

the evidence was sufficient to overcome the presumption that

the testator had destroyed the will with the intention to

revoke it.

     After a thorough review of the evidence in the case, the

trial court held that the plaintiff had proven "by clear and

convincing evidence" that the 2002 Will was not revoked.    The

trial court stated that it was relying on this Court's opinion

in Bowery v. Webber, 181 Va. 34, 23 S.E.2d 766 (1943), which it

found to be controlling.   The trial court noted that here, as

in Bowery, there was compelling evidence of the decedent's deep

affection for the proponent of the will, and that the decedent

had made a number of statements to various disinterested

parties related to the disposition of his estate.   The trial

court further noted that it found those witnesses to be "highly

credible."   Finally, the trial court held that there was no

evidence of any credible reason or cause for the decedent to

have made any change in the testamentary disposition of his

estate.   The trial court ordered that the photocopy of Edmonds

2002 Will be probated.




                                 8
     The trial court entered a final order on May 9, 2014, and

Christopher appealed to this Court.     We granted Christopher's

appeal on the following assignments of error:

  1. The trial court erred when it ordered a photocopy of the
     will to be probated, because it applied the wrong legal
     standard in allowing a decedent's general statements of
     intent and affection to overcome the presumption of
     revocation of the missing original will, thus failing to
     follow this Court's numerous decisions requiring clear and
     convincing evidence of some other cause for the original
     will's disappearance.

  2. The trial court erred when it ordered a photocopy of the
     will to be probated, because it allowed less than clear
     and convincing evidence to overcome the presumption of
     revocation, contrary to this Court's decisions.

                            II.    Analysis

                       A. Standard of Review

     Whether the trial court applied the correct legal standard

in this case is a question of law.     We review questions of law

de novo.   See Lamar Co. v. City of Richmond, 287 Va. 322, 325,

757 S.E.2d 15, 16 (2014).   The issue whether Elizabeth, the

proponent of the will, proved by clear and convincing evidence

that Edmonds did not revoke his will is a question of

sufficiency of the evidence.      A judgment should be reversed for

insufficient evidence only if it is "plainly wrong or without

evidence to support it."    Atrium Unit Owners Ass'n v. King, 266
Va. 288, 293, 585 S.E.2d 545, 548 (2003) (internal quotation

marks omitted).



                                   9
         B. Virginia's Legal Standard for Missing Wills

     Over the past century, this Court has decided numerous

cases involving missing wills, and the law controlling this

case is well-established.   The most recent case this Court

decided involving this issue was Brown v. Hardin, 225 Va. 624,

304 S.E.3d 291 (1983), where we stated:

          Where an executed will in the testator's
          custody cannot be found after his death
          there is a presumption that it was
          destroyed by the testator animo revocandi.
          This presumption, however, is only prima
          facie and may be rebutted, but the burden
          is upon those who seek to establish such an
          instrument to assign and prove some other
          cause for its disappearance, by clear and
          convincing evidence, leading to the
          conclusion that the will was not revoked.

Id. at 626, 304 S.E.2d at 292 (citations omitted).

     Neither party in this appeal disagrees that, where an

executed will in the testator's custody cannot be found after

his death, there is a presumption that it was destroyed by the

testator with the intent of revoking it.   In this case, the

2002 Will was traced to Edmonds' custody, but could not be

found at his death.   Accordingly, the trial court properly

applied the presumption in this case that the 2002 Will was

destroyed by Edmonds.

     The parties also do not appear to disagree that the

presumption of revocation can be overcome by the proponent of

the will upon presentation of clear and convincing evidence,


                                10
leading to the conclusion that the will was not revoked by the

testator.    Instead, the dispute in this case involves what the

proponent of the will must prove to meet her burden of proof,

and whether she met her burden of proof in this particular

case.

        Christopher argues that to meet her burden of proof,

Elizabeth was required to prove "some other cause" for the

disappearance of the will, and that evidence of general intent

and affection alone is not clear and convincing evidence,

sufficient to overcome the presumption of revocation.

Christopher contends that the only case that supports

Elizabeth's position, Bowery, is an "outlier" and should not

have been relied on by the trial court.

        A review of our decisions over the past century on the

issue of missing wills is informative.     In 1913, we provided a

synthesis of the operation of the lost will presumption and the

evidence sufficient to rebut it, in deciding the case of

Jackson v. Hewlett, 114 Va. 573, 77 S.E. 518 (1913).     In

Jackson, the evidence proved that the decedent had made a will

in which he devised the bulk of his estate to his illegitimate

daughter, and left only a few minor devises to others,

including his legitimate daughter.     Id. at 575, 77 S.E. at 519.

The will was kept in an unlocked drawer, but after decedent's

death the will could not be located.     Id. at 576, 77 S.E. at


                                  11
519.   The proponent of the will introduced numerous

declarations by the testator regarding his intentions to leave

the bulk of his estate to her, and not to his other relatives.

Id. at 576-77, 77 S.E. at 519.

       We explained that these declarations were not introduced

for the purpose of proving the will, its due execution, or its

contents.   Rather,

            [t]hey were introduced as evidence showing
            a strong and unvarying adherence by the
            testator to his purposes with respect to
            the disposition of his estate, which had
            obtained for years prior to his death, both
            as to the beneficiaries thereunder and as
            to those omitted therefrom; and for the
            purpose of rebutting the presumption that
            this testator deliberately destroyed, with
            intent to revoke, a will he had so
            carefully prepared, and to which he had so
            firmly adhered.

Id. at 578, 77 S.E. at 520.

       We held that, in a case like Jackson, the presumption

could only be overcome by this type of evidence, since "[i]t is

impossible for the beneficiaries under the will to say what

became of it; they can only assert that, whatever may have

happened to it, the testator did not revoke it."    Id. at 580,

77 S.E. at 521.   We concluded that:

            It must be generally the case, in such a
            status, that the best evidence, if not the
            only evidence, that can be adduced to rebut
            the presumption of revocation is that the
            testator's mind for many years contemplated
            a certain disposition of his property; that


                                 12
          when he disposed of that property by will
          his mental attitude was precisely the same
          that it had been during the previous years,
          and that after he made such disposition his
          mind remained in the same state practically
          until his death, supplemented by the
          consistency of his mental attitude towards
          his various relatives.

Id. at 581, 77 S.E. at 521.   Our decision in Jackson recognizes

that it may very well be impossible for the proponent of a

missing will to explain what happened to the will, and

therefore the statements of the testator regarding his

testamentary intentions may be the best evidence to rebut the

presumption of revocation.

     The next case we decided involving a missing will was

Bowery, handed down in 1943 – the decision that appellant

contends is an "outlier," but which in fact gave another

concrete illustration of the nature of the evidence required to

rebut the presumption of revocation for a lost will.    In

Bowery, the decedent had prepared a will which left her estate

to her step-granddaughter, whom she had raised as her daughter,

but excluded other relatives. 181 Va. at 35, 23 S.E.2d at 766.

At the time of the testator's death, the will could not be

found, and the proponent of the will filed a bill to establish

the will, alleging that the will had become lost or misplaced,

but that it had not been revoked.    Id.   The proponent of the

will put on evidence that the decedent repeatedly stated to her



                                13
intimate associates that she desired and intended to leave all

of her property to her adopted daughter.      Id. at 37, 23 S.E.2d

at 767.    In contrast, there was no evidence of any such

affection or intention toward her other relatives.      Id.   There

was also no evidence of any incidents occurring which would

have induced the decedent to revoke or change her will.       Id.

We held that this evidence was sufficient to support the

conclusion that the testator did not destroy her will with the

intent to revoke it.    Id. at 39, 23 S.E.2d at 768.

     Three years after Bowery, we decided Tate v. Wren, 185 Va.
773, 40 S.E.2d 188 (1946), holding that the evidence presented

in that case was not sufficient to overcome the presumption of

revocation.    We explained that, unlike the record before the

trial court in Bowery, there was no evidence in Tate of

declarations by the testator that his 1933 will was still in

effect.    Id. at 785-86, 40 S.E.2d at 194.    To the contrary,

there was evidence that the testator had made numerous

statements that he intended to change his 1933 will, and that

he had actually prepared a new holographic will.       Id. at 786,

40 S.E.2d at 194.    It is important to note, however, that in

distinguishing the facts in Tate from the facts in Bowery, we

never indicated that Bowery was an "outlier" or no longer

correct.




                                 14
     Later cases have confirmed the continued application of

Jackson and Bowery in lost will cases.     For example, in

Sutherland v. Sutherland, 192 Va. 764, 66 S.E.2d 537 (1951), we

referenced our decisions in Bowery and Jackson, and stated

that, in our opinion, the facts in those two cases "were clear

and convincing."   Id. at 774, 66 S.E.2d at 543.    We determined

that the facts in Sutherland did not "measure up" to the facts

present in Bowery and Jackson, and therefore we held that the

proponent of the missing will had failed to meet his burden of

proof to overcome the presumption of revocation.     Id. at 774-

75, 66 S.E.2d at 543-44.   Our opinion in Sutherland makes clear

that we viewed Jackson and Bowery to be correct, and to be

examples of factual scenarios where the proponent of the

missing will had met the necessary burden of proof to overcome

the presumption of revocation.

     Where the will-proponent's proof fails to clearly and

convincingly rebut the presumption of revocation, the burden is

not met and the will cannot be probated.    In Harris v. Harris,

216 Va. 716, 222 S.E.2d 543 (1976), for example, the proponents

of the missing will argued that the will was not actually in

the decedent's possession at the time of his death, and for

that reason the presumption of revocation should not apply.

Id. at 719, 222 S.E.2d at 545.   However, we disagreed and held

that the evidence proved that the will remained in the


                                 15
decedent's house, and therefore the presumption of revocation

applied.    Id. at 719-20, 222 S.E.2d at 545.   Further, we

determined that the proponents had not met their burden of

overcoming the presumption, because the only evidence presented

was that other relatives were frequently in the house and could

have had access to the will.    Id. at 720, 222 S.E.2d at 546.

We held that this evidence left the competing inferences

"equally probable," and was not enough to constitute clear and

convincing evidence that the will was not revoked by the

testator.    Id.

     The most recent decision by this Court on the issue of a

missing will was the Brown case.      In Brown, there was no

dispute that the decedent had made a will in which he left the

majority of his estate to a family friend instead of his

sister.    There was evidence presented that the decedent had

told numerous witnesses that he intended to leave everything to

the friend, and that he was not leaving anything to his sister

because she was already well off and did not need the money.
225 Va. at 636-37, 304 S.E.2d at 298.     We emphasized that:

            The declarations of a testator, after he
            has made his will, as to its continued
            existence, its contents, or its revocation,
            where the will cannot be found after his
            death, [are] recognized under certain
            circumstances as entitled to great weight.




                                 16
Id. at 636, 304 S.E.2d at 298 (quoting Shacklett v. Roller, 97
Va. 639, 644, 34 S.E. 492, 494 (1899)).    Evidence was also

presented that the sister had access to the decedent's personal

papers within 36 hours of his death, which might have explained

the disappearance of the will.    Id.   The Court stated that to

overcome the presumption that the will was destroyed by the

testator with the intention of revoking it,

          the burden was on [the proponent of the
          will] to prove by clear and convincing
          evidence that the will was not destroyed by
          [the testator] but was destroyed or
          secreted by some other person with intent
          to prevent its probate or recordation, or
          was lost or misplaced; that it was not
          incumbent upon [the proponent] to prove
          that the [will] was destroyed or suppressed
          by any certain person nor specifically what
          became of said will; and that [the
          proponent] only had to prove by clear and
          convincing evidence that [the testator] did
          not destroy the will with the intention of
          revoking it.

Id. at 637, 304 S.E.2d at 299 (emphasis added).

     It is clear from a review of our extensive caselaw on this

topic that a proponent of a missing will is not required to

specifically prove what became of the missing will.    The

language cited above from Brown demonstrates that we rejected

the appellant's interpretation of our cases that a proponent is

required to prove what happened to the will.    Instead, the

proponent is required to prove, by clear and convincing




                                 17
evidence, that the testator did not destroy the will with the

intention of revoking it.

     The evidence presented by a proponent of a missing

instrument will take different forms depending on the facts and

context of each individual case.      In some cases, the proponent

may present evidence regarding what could have happened to the

will; and in other cases, there may be no evidence to explain

why the will is lost or missing.      The facts of each case are

different, and the evidence in each case will therefore also be

different.   What remains the same is that each proponent of a

missing will must prove, by clear and convincing evidence, that

the testator did not destroy the will with the intention of

revoking it.   That is the standard that we have articulated in

all our cases over the past century, and it remains the law of

the Commonwealth today.

     It is clear from the transcript of the trial and the final

order that in the present case the trial court applied the

proper legal standard.    The trial court recognized that,

because the will was traced to Edmonds' possession but was not

located at his death, the presumption of revocation applied.

The trial court then stated that the presumption could be

overcome by clear and convincing evidence that the will was not

revoked by the defendant.    Accordingly, with respect to




                                 18
assignment of error one, we hold that the trial court did not

err, and that it applied the proper legal standard.

           C. Overcoming the Presumption of Revocation

      In assignment of error two, Appellant asserts that the

trial court erred because it allowed less than clear and

convincing evidence to overcome the presumption of revocation.

We have defined clear and convincing evidence as:

           [t]hat measure or degree of proof which
           will produce in the mind of the trier of
           fact a firm belief or conviction as to the
           allegations sought to be established. It
           is intermediate, being more than a mere
           preponderance, but not to the extent of
           such certainty as is required beyond a
           reasonable doubt as in criminal cases. It
           does not mean clear and unequivocal.

Brown, 225 Va. at 637, 304 S.E.2d at 299 (quoting Walker Agcy.

& Aetna Cas. Co. v. Lucas, 215 Va. 535, 540-41, 211 S.E.2d 88,

92 (1975)).

      The remaining question is whether the proof in this case

was sufficient to produce in the mind of the trier of fact a

firm belief or conviction that Edmonds did not destroy the

original copy of the 2002 Will with the intention of revoking

it.   The trial court found that Elizabeth had proven that fact

by clear and convincing evidence.    Elizabeth is entitled to

have this Court review the evidence and all reasonable

inferences therefrom in the light most favorable to her, the

prevailing party at trial.   See Exxon Mobil Corp. v. Minton,


                                19
285 Va. 115, 121, 737 S.E.2d 16, 22 (2013).     Viewing the

evidence in the light most favorable to Elizabeth, the evidence

is sufficient to support the trial court's finding that she had

rebutted the presumption that the original 2002 Will was

missing because Edmonds had purposefully destroyed it with the

intention of revoking it, by offering clear and convincing

evidence to the contrary.

     Edmonds and Elizabeth had been married for more than 40

years and had complementary estate plans in place to provide

for each other and then to pass their estate to their daughter

Kelly after they both died.   On numerous occasions, Edmonds

stated his intent that his estate be handled in such a manner,

declarations that are both admissible and entitled to great

weight.    See Brown, 225 Va. at 636, 304 S.E.2d at 298;

Shacklett, 97 Va. at 644, 34 S.E. at 494.

     Christopher testified that he had never spoken with or met

Edmonds.   Edmonds stated to his friend Bettius that he had no

interest in having a relationship with Christopher.     Edmonds

had at least three wills, and each time he changed his will, he

had a new one prepared.   Christopher was never listed as a

beneficiary in any of Edmonds' wills.     During the preparation

of his 2002 Will, Edmonds was clear that he did not want

Christopher to be a beneficiary.      Because Edmonds did not want

Christopher to be a beneficiary, he would know that he needed


                                 20
to have a will to exclude Christopher from inheriting part of

his estate.   Therefore, even if he lost confidence in his

daughter, there is no indication that he would want his

property to pass through intestate succession under any

circumstances.

     It is important to note in this instance that a neatly

bound photocopy of Edmonds' 2002 Will and Trust was found in a

drawer in the filing cabinet in Edmonds' office, exactly where

Edmonds had stated he kept his important papers.   The photocopy

was fully executed.   However, the original of the document

could not be found.   The fully executed photocopy was found

where Edmonds stated he would keep his important papers.     If he

had intended to revoke the 2002 Will by destroying the

original, it would have been logical that he would have removed

the photocopy from his file of important papers.

     Edmonds never indicated to his wife, or anyone else, that

he had destroyed the couple's 2002 estate planning documents.

He also made a number of statements in the last two years of

his life that reflected his intention that, when he died, his

estate would be governed by the 2002 Will and Trust.   In the

fall of 2011, he gave a copy of the 2002 Will and Trust to his

long-term tax advisor for her review.   In the fall of 2012, he

told his close friend, Bettius, that he had no interest in

developing a relationship with Christopher, that he had made


                                21
appropriate decisions to maximize his estate tax benefits, and

that after he died all the decisions regarding the management

of his business would be in Elizabeth's hands.   This is

inconsistent with Edmonds having revoked the will, leaving no

estate plan in place.

     In March 2013, Edmonds told his close friend Bell that,

"as soon as I go, everything goes to Liz.   As soon as she goes,

everything goes to Kelly."   In late March or early April, just

weeks before his death, Edmonds told Elizabeth that they should

meet with their attorney when they returned to Arlington from

Florida to begin funding their trust and taking the other steps

their attorney had recommended as part of the 2002 estate plan.

     As in Jackson and Bowery, it is demonstrated on the

present record with clear and convincing evidentiary support

that in all of his statements Edmonds confirmed the intention

that his wife and daughter were to be the objects of his

bounty, and that he specifically did not intend to leave

anything to his son.    There is also no evidence in the record

of anything that might have happened to change Edmonds' mind in

the period prior to his death.   Accordingly, we hold that these

facts are sufficient to support the trial court's finding of

clear and convincing evidence that Edmonds did not destroy the

original 2002 Will with the intention of revoking it.




                                 22
                        III.   Conclusion

     For the reasons stated, we will affirm the judgment of the

trial court.

                                                       Affirmed.




                                23